Citation Nr: 1317676	
Decision Date: 05/30/13    Archive Date: 06/06/13

DOCKET NO.  09-19 705	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for diabetes mellitus, to include as due to herbicide exposure. 


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The Veteran served on active duty from October 1965 to February 1969.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  The RO, in pertinent part, denied the benefits sought on appeal.  The same decision denied the claim for skin cancer and awarded service connection for hearing loss (noncompensable) effective May 2008.  

The Veteran additionally disagreed with the denial of his claim for skin cancer and the initial noncompensable rating for bilateral hearing loss; he subsequently withdrew his claims in February 2009.  Consequently, they are no longer in appellate status. 

In February 2011, the Veteran presented testimony before the Board.  The transcript has been associated with the claims folder.

The matter was previously before the Board in August 2011 and October 2012 and remanded on both occasions for further development and adjudication.  The claim for diabetes mellitus has been returned to the Board and is now ready for appellate disposition.


FINDING OF FACT

Diabetes mellitus was incurred during the Veteran's active military service.



CONCLUSION OF LAW

By extending the benefit of the doubt to the Veteran, the criteria for service connection for diabetes mellitus have been met.  38 U.S.C.A. §§ 1101, 1110, 1116, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Notice and Assistance

The Board believes no discussion of compliance with the notice and assistance provisions is necessary at this time.  There is no prejudice to the Veteran as the benefits sought have been granted in full.    


II. Analysis

The Board has reviewed all the evidence in the Veteran's paper claims file and Virtual VA record, which does not contain any additional pertinent information or evidence.   Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  

For some 'chronic diseases,' such as diabetes mellitus, presumptive service connection is available.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  With 'chronic disease' shown as such in service (or within the presumptive period under § 3.307), so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of a 'chronic disease' in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  If not manifest during service, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and the 'chronic disease' became manifest to a degree of 10 percent within 1 year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307.  The term 'chronic disease', whether as shown during service or manifest to a compensable degree within a presumptive window following service, applies only to those disabilities listed in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

In this decision, the Board has considered all lay and medical evidence as it pertains to the issues.  38 U.S.C.A. §§ 5107(b), 7104(a); 38 C.F.R. § 3.303(a).  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 
2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995). 

The Veteran contends that he is entitled to service connection for diabetes mellitus.  Specifically, he asserts that the claimed condition is the result of exposure to herbicides during his active military service.  The Veteran testified that between July 1968 and October 1968 he was on temporary duty assignment (TDY) to the Republic of Vietnam (RVN) with the 2953rd Combat Logistics Support Squadron stationed in Cam Ranh Bay. 

A Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116(f).  

Service in Vietnam includes service in the waters offshore, or service in other locations if the conditions of service involved duty or visitation in Vietnam. 
38 C.F.R. § 3.313.  For purposes of applying the presumption of exposure to herbicides under 38 C.F.R. § 3.307(a)(6)(iii), the service person must have actually been present at some point on the landmass or the inland waters of Vietnam during the Vietnam conflict.  See also Haas v. Peake, 525 F.3d 1168   (Fed. Cir. 2008) (providing that, even where a veteran did not serve upon the landmass of Vietnam, he is always "free to pursue his claim that he was actually exposed to herbicides while" in service.). 

If a Veteran was exposed to an herbicide agent during active military, naval, or air service, certain diseases, including soft tissue sarcoma, shall be service-connected, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. §§ 1113, 1116 and 38 C.F.R. §§ 3.307(d), 3.309(e).  The Secretary of the Department of Veterans Affairs has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341-346 (1994).  See also 61 Fed. Reg. 41442-41449, and 61 Fed. Reg. 57586-57589 (1996).

When a disease is first diagnosed after service but not within an applicable presumptive period, service connection may nevertheless be established by evidence demonstrating that disease was in fact incurred during service.  See Combee v. Brown, 34 F.3d 1039, 1043-44   (Fed. Cir. 1994).  If there is no presumptive service connection available, direct service connection can be established if the record contains competent medical evidence of a current disease process with a relationship to exposure to an herbicide agent while in military service.  See 38 U.S.C.A. § 1110 ; 38 C.F.R. § 3.303 ; Combee at 1043-44. 

The governing law provides that a "veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975 shall be presumed to have been exposed during such service to an herbicide agent . . . unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service."  38 U.S.C.A. § 1116(f) .

Initially, the Board notes that the Veteran's DD-214 shows he had three months and four days of foreign and/or sea service.  He was awarded the Vietnam Service Medal.  See Exec. Order No. 11231  (July 8, 1965) (establishing award of the Vietnam Service Medal "to members of the armed forces who serve[d] in Vietnam or contiguous waters or air space").]  The Veteran's service personnel records confirm he was a material facility specialist with the 2953rd Combat Logistics Squadron and served 93 days TDY in Southeast Asia from July 1968 to October 1968.  

The VA General Counsel  has determined that the regulatory definition (which permits certain personnel not actually stationed within the borders of the Republic of Vietnam to be considered to have served in that Republic) requires that an individual actually have been present within the boundaries of the Republic.  See VAOPGCPREC 27-97.   Specifically, the General Counsel  has concluded that in order to establish qualifying "service in Vietnam" a veteran must demonstrate actual duty or visitation in the Republic of Vietnam.

In the instant case, in June 2008, the National Personnel Records Center (NPRC) indicated they could not confirm the specific dates of RVN service.  In August 2011, the NPRC again indicated they could not determine whether the Veteran served in the RVN as there were no references to such service in his personnel record; however, the Board notes the NPRC did not explicitly rule out such service.  

In November 2011, the Air Force Historical Research Agency indicated that the 2953rd Combat Logistics Support Squadron did not submit any official histories for the time period in question (July 1968 to October 1968).  The archivist indicated that a review of the official unit history of that squadron's parent unit, the Oklahoma City Air Material Area (OCAMA), also made no mention of sending any to Vietnam.  Again, making the verification of the Veteran's TDY difficult, but not expressly denying that such an assignment occurred.  

In November 2012, the U.S. Army and Joint Services Records Research Center (JSRRC) indicated that the 2953rd Combat Logistics Support Squadron was stationed at Tinker Air Force Base, Oklahoma, during 1968, which was confirmed by the Veteran's service personnel record.  A search of the available July 1968 to September 1968 history submitted by the OCAMA Air Force Logistics Command, the higher headquarters for the Veteran's unit, revealed the unit was given the responsibility and assigned the logistics support of the B-52 Stratofortress fleet and the C/KC-135 series of aircraft used in Southeast Asia.  The OCAMA was also the items manager for a whole series of engines, millions of dollars worth of essential communications equipment, and thousands of other items used in Southeast Asia.  The OCAMA supported Commando Wallop, which was the nickname assigned to the U-Tapao Royal Thai Navy Airfield, Thailand, B-52 augmentation.  It also pertained to the relocation of KC-135 aircraft to Ching Chuan Kang Air Base, Taiwan, from Takhli Royal Thai Air Force Base, Thailand, U-Tapao, and Kadena Air Base, Japan, to make room for the expanded B-52 operations.  However, the data did not report that the Veteran, or specifically identify unit personnel, or designated squadrons that were temporary duty and participated or supported Ching Chuan Kang Air Base, Takhli, U-Tapao, or Kadena Air Base, Japan, during the specified period.  

The Veteran submitted statements from his family in support of his claim that he was TDY to RVN.  These statements indicate the Veteran sent letters from Vietnam.  The Veteran also submitted pictures showing himself in Cam Ranh Bay.  While there is no identifying information to confirm that these pictures were taken in RVN, the Board has no reason to doubt the Veteran's veracity.   

Based on the above determinations, the Board finds that the evidence of record while not confirming the Veteran's TDY assignment to RVN, also does not expressly rule it out.  Thus, given that the Veteran's service personnel records show he was TDY for 93 days to Southeast Asia, the aforementioned pictures, the statements, and testimony, the evidence is in equipoise regarding whether the Veteran served in RVN.  The Board shall resolve all reasonable doubt in favor of the Veteran and find that he served in RVN; the Veteran is presumed to have been exposed during his period of service to an herbicide agent.  38 U.S.C.A. 
§ 1116(f).  

Post-service, the Veteran has been diagnosed with diabetes mellitus.  Diabetes mellitus is presumed to be due to Agent Orange exposure that was incurred in service.  38 U.S.C.A. § 1116(a); 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  

Therefore, service connection for diabetes mellitus as a result of exposure to herbicides is granted.



ORDER

Service connection for diabetes mellitus as due to exposure to herbicides 
is granted.


____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


